Citation Nr: 1342422	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-40 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to August 1, 1997, for the grant of a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU).  

2.  Whether clear and unmistakable error was involved in a February 1999 compensation award which did not include additional compensation based upon the dependency of T.M. and D.N.


REPRESENTATION

Veteran represented by:  T. Edmund Spinks, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1988 to January 1992 and from June 1993 to February 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 Decision Review Officer decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted a TDIU and assigned an effective date of August 1, 1997.  This case also comes before the Board on appeal of a December 2009 administrative decision of the RO, which denied payment of additional compensation based upon the dependency of an ex-wife, T.M., and her child, D.N.  The Veteran initiated an appeal with the decisions by filing a notice of disagreement in December 2009, and the RO responded by issuing a statement of the case in September 2010.  Thereafter, the Veteran perfected his appeal to the Board with the filing of a substantive appeal in September 2010.  

In February 2012, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the record, as had a transcript of an earlier hearing at the RO before a Decision Review Officer in July 2010.   

The issue of whether clear and unmistakable error was involved in a February 1999 compensation award which did not include additional compensation based upon the dependency of T.M. and D.N. is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  


FINDINGS OF FACT

1.  Prior to August 1, 1997, the Veteran's service-connected disabilities of psychotic disorder (50 percent disabling), headaches (50 percent disabling), and a low back disability (noncompensable until July 22, 1997, when it was 20 percent disabling) had a combined 80 percent rating and met the minimum schedular percentage standards for TDIU.

2.  Prior to August 1, 2007, the evidence does not demonstrate that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities. 


CONCLUSION OF LAW

An effective date prior to August 1, 1997, for the grant of a total disability rating for compensation based on individual unemployability, is not warranted.  38 U.S.C.A. §§ 5110, 7105, 7104 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claim seeking an earlier effective date for the grant of a TDIU, where, as here, an effective date (i.e., August 1, 1997) has been assigned, underlying claims for service connection (for headaches, a low back disability, and a psychotic disorder) and higher ratings have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is not necessary as to the claim for an earlier effective date upon a grant of service connection and higher rating.  Dingess, 19 Vet. App. 473; Goodwin v. Peake, 22 Vet. App. 128 (2008). 
 
Furthermore, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The Veteran has had the opportunity to testify at a hearing before the undersigned in September 2012.  The Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in September 2012, the undersigned indicated that the Veteran's testimony would focus on the issue of entitlement to TDIU prior to August 1, 1997, and noted the elements to substantiate the claim found lacking (such as the effect that his service-connected disabilities had on his employability).  The Veteran was assisted at the hearing by his attorney.  The attorney and the VLJ asked questions on the question of why the Veteran felt his disabilities prevented him from working.  No pertinent outstanding evidence was identified by the Veteran or his attorney.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for TDIU before August 1997.  

The RO has also ensured pertinent VA treatment records were obtained for the period in question.  The Veteran has not identified any additional available evidence for consideration in his appeal.  Given the nature of the earlier effective date claim, which is largely based on historical records, VA has not conducted contemporaneous medical inquiry in an effort to substantiate that claim on appeal.  38 U.S.C.A. § 5103A(d).  The Board notes that the evidence reviewed includes statements submitted by the Veteran historically, as well as medical evidence relevant to the service-connected disabilities and employment records. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Legal Criteria

Generally, the effective date of the award of an increase in compensation is the date of claim or the dated entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim for a total rating is a claim for increase.  Norris v. West, 12 Vet. App. 413, 420 (1999).  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Although the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09). 

Also, the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000).  The Court has also held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).

Facts and Analysis

The record shows that the Veteran's application for TDIU (i.e., VA Form 21-8940) was originally received in March 2000 and that his award of such benefit has been in effect since August 1, 1997.  The period at issue for determining the proper effective date for TDIU is prior to August 1, 1997.  The Veteran asserts that the effective date should be made retroactive to February 1994, when he was discharged from service.  He essentially contends that ever since service he has not been able to maintain gainful employment, as one or more of his service-connected disabilities (low back disability, headaches, and mental disorder) have caused him to leave job after job.   

Historically, within a year of his service discharge in February 1994 the Veteran applied for VA disability compensation for several disabilities, including headaches, a psychiatric disorder, and a back disability.   In a January 1996 rating decision, the RO granted service connection for a low back disability (assigning a noncompensable rating), effective from February 1994, but denied the other claims of service connection; the Veteran appealed that decision.  In a July 1998 rating decision, the RO granted service connection for a psychotic disorder (assigning a 50 percent rating), and granted a 20 percent rating for the low back disability, both effective from July 1997; the RO also denied the claim of service connection for headaches.  The Veteran appealed the headache claim and the effective date of the psychotic disorder award.  In a February 1999 rating decision, the RO determined it had made a clear and unmistakable error in the previous rating decisions, and it assigned an effective date of June 27, 1994 for the grant of service connection for a psychotic disorder (with a 50 percent rating).  In an April 2009 rating decision, the RO granted service connection for headaches (assigning a 50 percent rating), effective in February 1994.  

Based on the above history, as early as June 1994, the Veteran's combined rating for his service-connected disabilities was 80 percent.  (His combined rating from February 1994 to June 1994 is 50 percent, but is subject to change pending the outcome of the development directed in the remand below.)  Thus, he initially met the minimum schedular percentage standards under 38 C.F.R. § 4.16(a) for a total disability rating as early as June 1994.  Further, although he did not file a formal TDIU application until March 2000, the Veteran had been in continuous pursuit of service connection, initially, and following the award of service connection and assignment of ratings, higher ratings for his service-connected disabilities from 1994.

The Board notes that the Court held that a claim for TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

As will be further discussed, during the period prior to August 1, 1997, as the Veteran was pursuing service connection and the highest ratings possible for his disabilities, there was evidence of disability and, potentially, unemployability.  For example, in a March 1996 statement, the Veteran described how he had to leave a "very promising job" due to his low back disability, which was having a negative effect on his then-current job.  Given the foregoing and liberally construing the record as having raised a claim of TDIU under Roberson and Rice, the Board will consider the Veteran's claim for the period from 1994 to August 1, 1997, despite the fact that his TDIU application was not received until March 2000.  

As for the evidence for the period before August 1997, to determine whether the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities during that period, the Board finds that the preponderance of the evidence is against the Veteran's claim that he met the criteria for TDIU, as will be explained below.

The evidence against entitlement to TDIU prior to August 1997 consists of the following.  While the Veteran has claims a TDIU is warranted because he was unable to stay with any one job for any length of time due to problems with one or more of his service-connected disabilities, he stated on both of his TDIU applications, received in March 2000 and June 2003, that his service-connected disabilities affected his full time employment beginning in 1997, when he indicated he became too disabled to work.  His application and other evidence in the file such as his resume show that he was employed full time as a garbage collector with the City of Largo from June 1995 to November 1995, as a customer service representative in the technical support department for Xerox from January 1996 to July 1996, and as a material handler for Sun Microstamping from July 1996 to July 1997.  He has asserted that he was compelled to leave his city job due to back spasms and pain, his job with Xerox due to headaches, and his job with Sun Microstamping due to symptoms of his mental disorder.  

The records show, however, that upon discharge from a VA hospital after four days in July 1994 for treatment of a psychotic disorder, the Veteran was assigned a Global Assessment of Functioning (GAF) score of 50/55 (denoting serious and moderate difficulty in social and occupational functioning), and was specifically found to be competent for VA purposes and employable.  

On an April 1995 VA general medical examination, the Veteran's history of occasional low back pains, intermittent headaches, and psychiatric problems were noted.  He took over-the-counter medication for the low back pain and rest and sleep usually relieved the headaches.  On a special psychiatric examination, he was given a GAF score of 65 currently (denoting mild symptoms or some difficulty in social and occupational functioning) and 60 (denoting moderate difficulty in social and occupational functioning) for the past 12 months, and he was considered competent to handle his own affairs.  The VA examiner also noted that the Veteran admitted to engaging in "a great deal of drinking in the past year" which had been affecting his behavior and creating many present problems.  Such medical evidence tends to contradict the Veteran's current claims that his service-connected disabilities prevented him from gainful employment at that time.  Further, on a VA psychiatric examination three years later, in April 1998, the Veteran was assigned a similar GAF score of 61 (denoting mild symptoms) currently and for the past 12 months.  Thus, his mental disability is not shown to have become worse and was in fact described as presenting only mild difficulty in social and occupational functioning, contrary to what the Veteran has asserted with regard to his reasons for leaving his job at Sun Microstamping.  

On an October 1995 employment physical examination for the City of Largo, there were no physical findings pertinent to a back disability.  Moreover, on a health questionnaire at that time, the Veteran denied current back pain and headaches.  When specifically asked about any back injuries, the Veteran denied any injuries.    

In response to employment information regarding the Veteran, Sun Microstamping indicated in July 2000 that the Veteran lost no time from employment during his term, that he worked 8 hours daily and 40+ hours weekly with maybe some overtime.  No concessions were made to him by reason of disability.  The reasons given for his termination of employment was on account of no advancement and personal problems (the Veteran had reportedly indicated he had some problems left over from service and needed time off, and although leave was offered to him, he turned it down).  Employment information from the City of Largo indicated only that the Veteran worked 40 hours a week (no time lost or reason for termination was given).  

The Veteran has also submitted a record of earnings, as reported by the Social Security Administration, showing his annual earnings for the years preceding 1998.  While he did not have substantial income for the years of 1995-1997, it nevertheless was in excess of the poverty level.  The poverty level for one person in 1995 was $7,763, in 1996 was $7,995, and in 1997 was $8,183.  See United States Census Bureau Poverty Thresholds 1995-1997.

Prior to August 1, 1997, while it is acknowledged that the Veteran held several successive jobs, they were full time and earned him more than marginal income.  In consideration of the evidence, both medical and otherwise, in the Board's judgment the preponderance of the evidence is against the Veteran's claim for TDIU.  That is, it is not shown that the Veteran was unable to secure and follow substantially gainful employment by reason of service-connected disability before August 1997.  

While the Veteran is competent to describe symptoms of service-connected disabilities before August 1997, he is not competent to provide an opinion as to his employability status as a result of the severity of his service-connected disabilities.  Such an opinion involves occupational assessments in light of medical findings, which require specialized education, training, and experience.  See 38 C.F.R. § 3.159.  He is not shown to possess the requisite specialized education, training, or experience to make such a determination, and his statements are not competent evidence to substantiate an award of TDIU before July 1997. 

After consideration of all the lay and medical evidence, the Board finds that the preponderance of the evidence shows the Veteran was not unemployable due to his service-connected disabilities before August 1, 1997; accordingly, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  His claim for an earlier effective date for TDIU must therefore be denied.


ORDER

An effective date prior to August 1, 1997, for the grant of a total disability rating for compensation based on individual unemployability due to service-connected disability, is not warranted.  To this extent, the appeal is denied.   


REMAND

With regard to the dependency compensation issue, the Board observes that the RO has characterized this matter as entitlement to an earlier effective date for dependency allowance.  The compensation award in question appears to be based on a February 1999 rating action with notice letter dated in March 1999.  However, after considering the Veteran's testimony and argument advanced by his representative, it appears that the Veteran is actually seeking a retroactive award of additional compensation benefits on account of the dependency of a prior spouse (T.M.) and her child (his step-child) (D.N.).  

The Veteran asserts that he should have been paid an allowance for these two individuals when they were his dependents for the period when he began to receive VA disability compensation in February 1994 until the end of their dependency in April 1995 (when the Veteran and T.M. divorced).  In statements and testimony, it was argued that in the Veteran's initial VA disability application filed in January 1995, he listed T.M. and D.N. as dependents (their marriage certificate was also of record at that time).  That is, he maintains that he submitted the necessary documentation in a timely manner.  The Veteran did not list T.M. and D.N. on subsequent documents years later, after he was finally awarded disability compensation benefits, for the reason that they had been reported on previous forms and he felt that they were "already in the system."  He only listed his new wife and children as they came along.  

It appears to the Board that the Veteran is in effect advancing a claim of clear and unmistakable error in connection with the calculation of the award of compensation based on the February 1999 rating decision.  This matter must therefore be returned to the RO for formal adjudication of the clear and unmistakable error claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake all necessary action to develop and formally adjudicate the claim of clear and unmistakable error in the calculation of the award of VA compensation based on the February 1999 rating decision.  The RO determination should specifically address the contentions regarding additional compensation for T.M. and D.N. for the period during which they may be found to have been dependents of the Veteran. 

2.  If the RO determination is adverse to the Veteran, then the RO should furnish the Veteran and his representative a supplemental statement of the case with laws, regulations, and analysis pertinent to the clear and unmistakable error claim, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


